Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement on FormS-3of our report dated February 28, 2014 relating to the financial statements and the effectiveness of internal control over financial reporting, which appears in Builders FirstSource, Inc.’s Annual Report on Form 10-K for the year ended December31, 2013. We also consent to the reference to us under the heading “Experts” in such Registration Statement. /s/ PricewaterhouseCoopers LLP Dallas, Texas November 6, 2014
